United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Las Vegas, NV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lonnie Boylan, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1518
Issued: May 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 19, 2016 appellant, through his representative, filed a timely appeal from a
June 15, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after it issued the June 15, 2016
decision. The Board’s jurisdiction however is limited to reviewing the evidence that was before OWCP at the time
of its final decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether appellant met his burden of proof to establish left shoulder, thoracic,
and cervical conditions causally related to a September 6, 2012 employment incident.
FACTUAL HISTORY
This case has been previously before the Board.4 The facts and circumstances outlined in
the prior Board decision are incorporated herein by reference. The relevant facts are as follows.
Appellant, a 27-year-old mail processing clerk, filed a traumatic injury claim (Form
CA-1), alleging that he injured his left shoulder, thoracic spine, and cervical spine on
September 6, 2012 as a result of lifting parcels into designated locations. In a decision dated
April 16, 2015, the Board affirmed OWCP’s August 29, 2014 decision denying appellant’s
claim. The Board found that appellant had not met his burden of proof to establish left shoulder,
thoracic, or cervical conditions causally related to the September 6, 2012 employment incident.
The facts and circumstances outlined in the Board’s prior decision are incorporated herein by
reference.
Following the Board’s decision, on April 13, 2016 appellant’s representative requested
reconsideration and submitted reports dated January 24, 2015 through March 2, 2016 from
Dr. William E. Bragg, an orthopedic surgeon. Dr. Bragg diagnosed left shoulder anterior labral
tear, impingement, and biceps tendinitis and performed a left shoulder arthroscopy, anterior
labral repair, subacromial decompression (SAD)/acromioplasty, and debridement on
July 31, 2015. He subsequently performed a left shoulder debridement, labral repair,
subacromial decompression, and open biceps tenodesis on January 21, 2016. In a February 24,
2015 report, Dr. Bragg asserted that appellant injured his left shoulder while he was working for
the employing establishment lifting parcels. Appellant described the pain as intermittent and
worsening, sharp and stabbing in his arm, and increased with standing, lifting, exercise, and
twisting. He noted that he was terminated from his job as a result of this pain and injury.
Dr. Bragg opined that appellant’s examination and history were consistent with a labral tear
which was caused by lifting parcels at work.
A February 24, 2015 x-ray of the left shoulder demonstrated no evidence of acute
fracture or dislocation.
A magnetic resonance imaging (MRI) scan dated November 3, 2015 revealed no
evidence of labral tear, edema in the dorsal lateral acromion, and no evidence of rotator cuff tear.
On September 2, 2015 Dr. Bragg reiterated his opinion that appellant’s left shoulder
condition was consistent with the reported injury sustained at work from lifting mail parcels and
pitching them for work. He explained that given the weight of the parcels, approximately 40 to
70 pounds, this motion “certainly could result in injury to [appellant’s] shoulder consistent with
his injury.” Dr. Bragg opined that appellant’s labral injuries were visible upon MRI scan
although the radiologist did not note these findings.
4

Docket No. 15-256 (issued April 16, 2015).

2

In an April 1, 2016 report, Dr. John Champlin, a Board-certified family practitioner,
opined that lifting and pitching postal parcels at work on September 6, 2012 caused or
aggravated appellant’s condition. He admitted to being somewhat perplexed by OWCP’s failure
to understand the relationship between “lifting and throwing heavy objects and sustaining a
cervical fracture caused by compression of the bony spine due to the muscular activity around
the shoulder girdle and neck involved in the physical activity of lifting and throwing heavy
objects.” Dr. Champlin opined that there was clear evidence outlining appellant’s shoulder
injury as he developed pain in the shoulder while lifting and throwing up to 70-pound parcels in
the performance of duty on September 6, 2012. He asserted that both he and Dr. Bragg had
diagnosed labral tear for which appellant underwent surgical repairs on July 31, 2015 and
January 21, 2016. Dr. Champlin explained that shoulder joints are uniquely susceptible to this
type of injury while involved in activities such as lifting and pitching of objects, which causes
undue stress on the narrowed edge of the shallow cup that is the labrum of the shoulder. When
stressors exceed the ability of the labrum to withstand them, labrum tears occur. Dr. Champlin
noted that labrum tears were chronically painful conditions. He opined that given the medical
evidence and lack of any evidence of any other preexisting condition or injury, there was a clear
causal relationship between the physical activities involved in sorting heavy objects, and lifting
and throwing them, and development of both appellant’s compression fracture of the cervical
spine and the labral tear. Dr. Champlin reported that appellant continued to suffer from shoulder
and neck pain and experienced limitations in his physical activities.
By decision dated June 15, 2016, OWCP denied modification of its prior decision
because the medical evidence submitted was insufficient to establish causal relationship between
appellant’s claimed conditions and the September 6, 2012 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury5 was sustained in the performance of
duty, as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether “fact of injury” has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he actually experienced the employment incident at the time, place, and
in the manner alleged. Second, the employee must submit sufficient evidence, generally only in
the form of medical evidence, to establish that the employment incident caused a personal injury.
5

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
6

See T.H., 59 ECAB 388 (2008).

3

An employee may establish that the employment incident occurred as alleged, but fail to show
that his or her condition relates to the employment incident.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
OWCP accepted that the employment incident of September 6, 2012 occurred at the time,
place, and in the manner alleged. The issue is whether appellant’s left shoulder, thoracic, and
cervical conditions resulted from the September 6, 2012 employment incident. The Board finds
that appellant failed to meet his burden of proof to establish a causal relationship.
Dr. Bragg diagnosed left shoulder anterior labral tear, impingement, and biceps tendinitis
and performed left shoulder surgeries on July 31, 2015 and January 21, 2016. In a February 24,
2015 report, he asserted that appellant injured his left shoulder while he was working for the
employing establishment lifting parcels. Dr. Bragg opined that appellant’s examination and
history were consistent with a labral tear which was caused by lifting parcels at work. On
September 2, 2015 he reiterated his opinion that appellant’s left shoulder injury was consistent
with the reported injury sustained at work from lifting mail parcels and pitching them for work.
Dr. Bragg explained that given the weight of the parcels, approximately 40 to 70 pounds, this
motion “certainly could result in injury to [appellant’s] shoulder consistent with his injury.” He
noted that appellant’s conditions occurred while he was at work, but, as noted above, such
generalized statements do not establish causal relationship.9 Dr. Bragg did not provide sufficient
medical rationale explaining how appellant’s left shoulder conditions were caused or aggravated
by lifting and pitching parcels at work on September 6, 2012. For these reasons, the Board finds
that the reports from Dr. Bragg are insufficient to establish a left shoulder condition causally
related to the September 6, 2012 work incident.
In his April 1, 2016 report, Dr. Champlin opined that lifting and pitching postal parcel at
work on September 6, 2012 caused or aggravated appellant’s left shoulder labral tear. He
admitted to being somewhat perplexed by OWCP’s failure to understand the relationship
between “lifting and throwing heavy objects and sustaining a cervical fracture caused by
compression of the bony spine due to the muscular activity around the shoulder girdle and neck
involved in the physical activity of lifting and throwing heavy objects.” Dr. Champlin opined
that there was clear evidence outlining appellant’s shoulder injury as he developed pain in the
shoulder while involved in lifting and throwing up to 70-pound parcels on September 6, 2012.
7

Id.

8

Id.

9

See K.W., Docket No. 10-98 (issued September 10, 2010).

4

He explained that shoulder joints are uniquely susceptible to this type of injury while involved in
activities such as lifting and pitching of objects, which causes undue stress on the narrowed edge
of the shallow cup that is the labrum of the shoulder. When the stressors exceed the ability of the
labrum to withstand them, labrum tears occur. Dr. Champlin opined that given the medical
evidence and lack of any evidence of any other preexisting condition or injury, there was a clear
causal relationship between the physical activities involved in sorting heavy objects, and lifting
and throwing them, and development of both appellant’s compression fracture of the cervical
spine and the labral tear. He reported that appellant continued to suffer from shoulder and neck
pain and experienced limitations in his physical activities.
The Board finds that Dr. Champlin failed to provide sufficient medical rationale
explaining the mechanism of how lifting and pitching parcels at work on September 6, 2012
caused appellant’s left shoulder condition. Dr. Champlin noted that the condition occurred while
appellant was at work, but such generalized statements do not establish causal relationship
because they merely repeat appellant’s allegations and are unsupported by adequate medical
rationale explaining how his physical activity at work actually caused or aggravated the
diagnosed condition.10 His opinion was based, in part, on temporal correlation. However, the
Board has held that neither the mere fact that a disease or condition manifests itself during a
period of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.11 Dr. Champlin
did not otherwise sufficiently explain why diagnostic testing and examination findings led him to
conclude that the September 6, 2012 incident at work caused or contributed to the diagnosed
condition. Thus, the Board finds that his April 1, 2016 report is insufficient to establish that
appellant sustained an employment-related injury.
Other medical evidence of record, including diagnostic test reports, is of limited
probative value and insufficient to establish the claim as this evidence does not specifically
address whether appellant’s diagnosed conditions are causally related to the September 6, 2012
work incident.12
Appellant’s representative contends that the record does not contain a medical opinion
contrary to the claim and OWCP did not seek advice from one of its medical advisers or refer the
case for a second opinion evaluation. He argues that the totality of the medical evidence of
record constitutes substantial, uncontradicted evidence in support of appellant’s claim and raises
an uncontroverted inference of causal relationship between the federal work incident and the
claimed medical conditions. As noted above, appellant bears the burden of proof to establish an
employment-related injury and he may establish that the employment incident occurred as
alleged but fail to show that his condition relates to the employment incident.13 As appellant has
10

See id.

11

See E.J., Docket No. 09-1481 (issued February 19, 2010).

12

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
13

See supra notes 5 and 6.

5

not submitted any rationalized medical evidence to support his allegation that he sustained an
injury causally related to the September 6, 2012 employment incident, he has failed to meet his
burden of proof to establish a claim for compensation.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his left
shoulder, thoracic, and cervical conditions are causally related to the September 6, 2012
employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 5, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

